Indictment against the defendant, a free person of color, for marrying a slave contrary to the provisions of the act of 1830, Rev. Stat., ch. 91, sec. 77. The facts of the case are stated in the opinion delivered by the judge in this Court.
The defendant, a free negro, at Spring Term, 1844, of Guilford Superior Court was found guilty by the jury on an indictment for living and cohabiting with a certain female slave named Peggy, the property of one George Albright, contrary to the (242) statute (Rev. Stat., ch. 91, sec. 77).
He was then bound in a recognizance to appear at the next term; and at the succeeding term the entry on the record was as follows: "It appearing that he (the defendant) has complied with his recognizance entered into at last term, he and his surety are discharged." This discharge was certainly from his recognizance, and not from the indictment and verdict. At Spring Term, 1846, the defendant was brought into court, and the State then prayed judgment against him upon the said verdict. The defendant resisted the motion, because, as he then said, the master of the slave Peggy had originally given his consent to their marriage and cohabitation. If this assertion was true, the act of Assembly passed in 1845 repealed the first act, so far as it related to the defendant's case, and no judgment should have been rendered against him; for the last act declares that the first act shall not extend to cases *Page 182 
of intermarriage between slaves and free persons of color, had before the passage of the last act, where the consent of the owners of the slaves had been given. The last act was passed after the defendant was convicted. If his allegation had been true, and he had made it appear to the Superior Court by affidavits it is very probable the court might, in its discretion, have set the verdict aside and given him a new trial. But he did not take that course; and the verdict on the record precluded the court's listening to his evidence as a defense. The court could not try the fact. There is nothing that shows that the court erred in rendering the judgment.
PER CURIAM.                                                No error.
(243)